UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JAY BRADSHAW,

                            Plaintiff,
                                                               9:19-CV-0428
              v.                                               (BKS/TWD)

DONALD G. UHLER, et al.,

                            Defendants.


APPEARANCES:

JAY BRADSHAW
08-A-3654
Plaintiff, pro se
Upstate Correctional Facility
P.O. Box 2001
Malone, NY 12953


BRENDA K. SANNES
United States District Judge

                                    DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Jay Bradshaw commenced this action by filing a pro se complaint pursuant to

42 U.S.C. § 1983 ("Section 1983"), together with an application to proceed in forma pauperis

("IFP"), and a motion for a preliminary injunction. Dkt. No. 1 ("Compl."); Dkt. No. 4 ("IFP

Application"); Dkt. No. 6 ("Preliminary Injunction Motion"). By Decision and Order filed May

9, 2019, the Court granted plaintiff's IFP Application in accordance with 28 U.S.C. § 1915(g)

based on a determination that plaintiff made a preliminary showing that he is entitled to the

"imminent danger" exception, and following review of the complaint pursuant to 28 U.S.C. §
1915(e)(2)(B) and 28 U.S.C. § 1915A(b), dismissed some of plaintiff's claims and

defendants and directed service and a response for the claims that survived sua sponte

review, and the Preliminary Injunction Motion. Dkt. No. 8 (the "May 2019 Order").

       Presently before the Court are the following: (1) plaintiff's letter motion for

appointment of counsel; and (2) plaintiff's motion for partial reconsideration of the May 2019

Order. See Dkt. No. 9 ("Motion for Counsel"); Dkt. No. 11 ("Motion for Reconsideration").

II.    MOTION FOR COUNSEL

       Plaintiff requests appointment of counsel to represent him in this matter, including in

his effort to "litigate" the Preliminary Injunction Motion. See Motion for Counsel. Plaintiff

does not identify any efforts he has made to obtain counsel from the private and public

sector.

       There is no right to appointment of counsel in civil matters. Burgos v. Hopkins, 14

F.3d 787, 789 (2d Cir. 1994). Title 28 of United States Code Section 1915 specifically

provides that a court may request an attorney to represent any person "unable to afford

counsel." 28 U.S.C. § 1915(e)(1). Appointment of counsel must be done carefully in order

to preserve the "precious commodity" of volunteer lawyers for those litigants who truly need

a lawyer's assistance. Cooper v. A. Sargenti, Inc., 877 F.2d 170, 172-73 (2d Cir. 1989).

       In Terminate Control Corp. v. Horowitz, 28 F.3d 1335 (2d Cir. 1994), the Second

Circuit reiterated the factors that a court must consider in ruling upon such a motion. In

deciding whether to appoint counsel, the court should f irst determine whether the indigent's

position seems likely to be of substance. If the claim meets this threshold requirement, the

court should then consider a number of other factors in making its determination. See id. at

1341 (quoting Hodge v. Police Officers, 802 F.2d 58, 61 (2d Cir. 1986)); Sawma v. Perales,

                                                 2
895 F.2d 91, 95 (2d Cir. 1990). Among these are

             [t]he indigent's ability to investigate the crucial facts, whether
             conflicting evidence implicating the need for cross-examination will
             be the major proof presented to the fact finder, the indigent's ability
             to present the case, the complexity of the legal issues, and any
             special reason ... why appointment of counsel would be more likely
             to lead to a just determination.

Hodge, 802 F.2d at 61. None of these factors are controlling, however, and each case

should be decided on its own facts. Id.

         This action was only recently commenced. The defendants have not yet responded

to the allegations contained in plaintiff's complaint, and the only facts upon which this Court

may base its decision as to whether this lawsuit is of substance are those portions of

plaintiff's complaint wherein he states the facts surrounding his claim. At this point, without

any evidence before the Court, the Court is unable to assess the threshold req uirement of

likely merit. See Harmon v. Runyon, No. 96-CV-6080, 1997 WL 118379 (S.D.N.Y. Mar. 17,

1997).

         Furthermore, even if the Court were to assume that the case may be of substance, at

this stage of the proceeding, the dispute in this case appears to be limited to whether certain

defendants violated plaintiff's First and Eighth Amendment rights by subjecting him to

excessive force and/or a known risk of serious harm on various occasions, which is not an

overly complex issue. The record currently before the Court also indicates that plaintiff has

an ability to investigate pertinent facts and present his case. In addition, should one or m ore

defendants answer the complaint, a Mandatory Pretrial Scheduling Order shall issue, which

will direct the exchange of initial disclosures, and likely help plaintiff frame the issues in the

case and investigate the "crucial facts" without the need for counsel.



                                                 3
        Further, if this case survives a dispositive motion filed by the defendants, it is highly

probable that this Court will appoint trial counsel at the final pretrial conference. This Court

is not aware of any special reason why appointment of counsel at this time would be more

likely to lead to a just determination of this litigation.

        For all of these reasons, the Court finds that appointment of counsel is unwarranted.

After the defendants have responded to plaintiff's complaint with respect to the claims that

have survived initial review and plaintiff's Preliminary Injunction Motion, plaintiff may renew

his request for appointment of counsel, at which time the Court might be better able to

determine whether such appointment is warranted in this lawsuit. Plaintiff, however, is

advised that any renewed motion for appointment of counsel must be accompanied by

documentation that substantiates his efforts to obtain counsel from the public and private

sector.

III.    MOTION FOR RECONSIDERATION

        A court may justifiably reconsider its previous ruling if: (1) there is an intervening

change in the controlling law; (2) new evidence not previously available comes to light; or (3)

it becomes necessary to remedy a clear error of law or to prevent manifest injustice.

Delaney v. Selsky, 899 F. Supp. 923, 925 (N.D.N.Y. 1995) (McAvoy, C.J.) (citing Doe v. New

York City Dep't of Soc. Servs., 709 F.2d 782, 789 (2d Cir. 1983)). The standard for granting

a motion for reconsideration is strict. Shrader v. CSX Transportation, Inc., 70 F.3d 255, 257

(2d Cir. 1995). A motion for reconsideration "should not be granted where the moving party

seeks solely to relitigate an issue already decided." Id.1 Thus, a motion for reconsideration


        1
          Generally, motions for reconsideration are not granted unless "the moving party can point to controlling
decisions or data that the court overlooked - matters, in other words, that might reasonably be expected to alter
the conclusion reached by the court." Shrader, 70 F.3d at 257.

                                                        4
is not to be used for "presenting the case under new theories, securing a rehearing on the

merits, or otherwise taking a 'second bite at the apple.'" Sequa Corp. v. GBJ Corp., 156

F.3d 136, 144 (2d Cir. 1998).

       Plaintiff does not suggest that there has been an intervening change in the controlling

law, nor has he presented new evidence which was not previously available. Therefore, the

only basis for reconsideration is to remedy a clear error of law or to prevent manifest

injustice.

       According to plaintiff, the Court erred in determining that plaintiff had acquired at least

four "strikes" under 28 U.S.C. § 1915(g) before he commenced this action. See Dkt. No. 11-

1 at 1. Plaintiff specifically contends that the Court erred in concluding that he acquired

"strikes" based on the district court dismissal orders in Bradshaw v. McQueen, No.

08-CV-5518 (S.D.N.Y. filed June 18, 2008) ("Bradshaw v. McQueen"), and Bradshaw v. The

City of New York, No. 15-CV-2166 (E.D.N.Y. filed Apr. 13, 2015) ("Bradshaw v. The City of

New York"), because Bradshaw v. McQueen was dismissed for plaintiff's failure to prosecute

that case, and Bradshaw v. The City of New York was dismissed as untimely filed. Id.

Plaintiff's argument that he did not acquire "strikes" in these cases is wholly without merit.

       A.     Bradshaw v. McQueen

       As noted in the May 2019 Order, the Honorable Barbara S. Jones dism issed plaintiff's

complaint in Bradshaw v. McQueen by Decision and Order dated February 11, 2010,

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure ("Fed. R. Civ. P."), for failure

to state a claim upon which relief may be granted. See id., Dkt. No. 32. The defendants in

that case moved for judgment on the pleadings on April 7, 2009. Id., Dkt. No. 29. Based on

plaintiff's failure to file opposition papers, Judge Jones issued an Order on October 13, 2009,

                                                5
advising plaintiff that if he did not respond to defendants' motion by December 15, 2009, the

Court would decide the motion unopposed. Id., Dkt. No. 31.

       The fact that plaintiff did not respond thereafter, and the Court decided the motion

unopposed, does not mean that the dismissal was for failure to prosecute under Fed. R. Civ.

P. 41. Rather, the dismissal order very clearly granted defendants' motion for judgment on

the pleadings, and dismissed the complaint for failure to state a constitutional claim for relief.

See generally, Bradshaw v. McQueen, Dkt. No. 32.

       As noted in the May 2019 Order, an order granting a motion for judgment on the

pleadings constitutes a "strike" under 28 U.S.C. § 1915(g). See May 2019 Order at 4 n.4.

Accordingly, the Court did not err in determining that the district court's order of dismissal in

Bradshaw v. McQueen constitutes a "strike."

       B.     Bradshaw v. The City of New York

       As noted in the May 2019 Order, the Honorable W illiam F. Kuntz, II dismissed

plaintiff's complaint in Bradshaw v. The City of New York by Decision and Order dated

August 22, 2017, pursuant to Fed. R. Civ. P. 12(b)(6), for failure to state a claim upon which

relief may be granted. See id., Dkt. No. 58. While plaintiff is correct that Judge Kuntz

determined that plaintiff's claims were untimely, "the dismissal of a prisoner's action as

time-barred, if based on the allegations in the complaint, [constitutes] a dismissal for failure

to state a claim on which relief may be granted within the meaning of § 1915(g)." Akassy v.

Hardy, 887 F.3d 91, 95 (2d Cir. 2018); see also Jones v. Bock, 549 U.S. 199, 215 (2007) ("A

complaint is subject to dismissal for failure to state a claim if the allegations, taken as true,

show the plaintiff is not entitled to relief. If the allegations, for example, show that relief is

barred by the applicable statute of limitations, the complaint is subject to dismissal for failure

                                                  6
to state a claim[.]"). Judge Kuntz's dismissal order very clearly indicates that plaintiff's claims

were determined to be untimely based on the allegations in the complaint and publically

available documents, which were judicially noticed. See Bradshaw v. The City of New York,

Dkt. No. 58 at 2-4, 9.

          Accordingly, the Court did not err in determining that the district court's order of

dismissal in Bradshaw v. The City of New York constitutes a "strike." Thus, the Court's

previous decision was legally correct and did not work a manifest injustice.

IV.       CONCLUSION

          WHEREFORE, it is hereby

          ORDERED that plaintiff's motion for appointment of counsel (Dkt. No. 9) is DENIED

without prejudice to renew at some future time for the reasons stated above; and it is

further

          ORDERED that plaintiff's Motion for Reconsideration (Dkt. No. 11) is DENIED; and it

is further

          ORDERED that the Clerk serve a copy of this Order on the plaintiff.

IT IS SO ORDERED.

Dated: May 28, 2019
       Syracuse, NY




                                                   7
